Citation Nr: 1801640	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  14-08 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1985 to July 1986.  He died in September 2010.  The appellant is the Veteran's widow.

This case comes before the Board of Veterans' Appeals (Board) on appeal from the December 2012 rating decision issued by the VA Regional Office (RO) in Philadelphia, Pennsylvania.  The RO jurisdiction now resides in St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In this case, the Veteran's death certificate shows that he died in September 2010.  Prior to his death, the Veteran was not receiving service connected compensation benefits.  The death certificate shows the Veteran died as a result of hypertensive heart disease and chronic renal failure.  Thus, in order for the appellant to prevail in her claim for service connection for the cause of the Veteran's death, the evidence must establish that such disability was related to the Veteran's military service.

The Veteran's service treatment records show he had an evaluation of high blood pressure in April 1985 and had a blood pressure reading of 140/90 in May 1985.  While there was no medical diagnosis following the elevated blood pressure readings, the record includes a medical statement from Dr. M.W. which stated the Veteran received a heart transplant under his care in July 2008 for non-ischemic cardiomyopathy with a severe hypertensive component.  He passed away from acute and chronic rejection of the transplanted heart.  Dr. M.W. opined the Veteran's blood pressure became elevated while on active military service.  However, Dr. M.W.'s opinion did not provide any additional discussion regarding a possible connection between the elevated blood pressure and his hypertensive heart disease.  

Because the Veteran's service treatment records do show elevated blood pressure readings while on active duty, combined with the statement of Dr. M.W., the Board finds this claim needs to be submitted to a VA examiner for an opinion as to the etiology of the Veteran's fatal hypertensive heart disease as the evidence is not adequate for rating purposes at this time.  38 C.F.R. 3.326(a) (2017). 

Accordingly, the case is REMANDED for the following actions:

1.  Forward the Veteran's claims file to an appropriate examiner for review and a medical opinion to determine whether it was at least as likely as not (a 50 percent probability or greater) that the Veteran's hypertensive heart disease and/or chronic renal failure had their onset during or were causally related to his service.  The examiner should specifically address whether the elevated high blood pressure readings in service were the principal cause for or contributed in any way to his death.  

In responding to this question, the examiner should consider all pertinent evidence of record, to include, but not limited to, the Veteran's service treatment records, postservice treatment records, death certificate, and medical opinion from Dr. M.W.  

All opinions expressed by the examiner should be accompanied by a complete, clear rationale, with citation to relevant medical findings and lay statements.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

2.  Thereafter, the AOJ should re-adjudicate the claim.  If the benefit sought on appeal is not granted, the AOJ must provide a supplemental statement of the case to the appellant and her representative.  An appropriate period of time should be allowed for response.  The claims file should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

